                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


IJNITED STATES OF AMERICA,

                                  Plaintiff,

        v.                                                       Case No. 18-CR

CHRISTOPHER J. fflETPAS,

                                  Defendant.



                                          PLEA AGREEMENT



       1.          The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Daniel R. Humble, Assistant United

States Attorney, and the defendant, Christopher J. Hietpas, individually and by attorney Benoit

Letendre, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the

following plea agreement:

                                               CHARGES

       2.          The defendant has been charged in a single-count information, which alleges a

violation of Title 16, United States Code, Sections 3372(a)(2)(A) and 3373(d)(2).

       3.          The defendant has read and fully understands the charge contained in the

information. He fully understands the nature and elements of the crime with which he has been

charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

       4.          The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:




        Case 1:18-cr-00200-JRS Filed 11/02/18 Page 1 of 11 Document 2
       THE TJNETED STATES ATTORNEY CHARGES

       In September of 2015, in the Eastern District of Wisconsin and elsewhere, the defendant,

                                CHRISTOPHER J. HIETPAS,

knowingly transported and possessed wildlife, more specifically two Mule Deer, in foreign and

interstate commerce between Saskatchewan, Canada, and Kaukauna, Wisconsin, knowing that

such wildlife.was possessed and transported in violation of and in a manner unlawful under the

regulations of Saskatchewan, specifically 1998 Chapter W- 13.12, Section 25(1)(a) of

Saskatchewan’s Wildlife Act.

       All in violation of Title 16, United States Code, Sections 3372(a)(2)(A) and 3373 (d)(2).

               The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt:

       In September of 2015, the defendant travelled to Saskatchewan Province, Canada, for the

purpose of hunting on First Nation Lands located within the province. Hietpas and the others in

his hunting party employed the use of Little Pine First Nation guides, which allowed Hietpas and

the others to legally hunt Mule Deer solely on First Nation Lands. Geolocation evidence taken

from a cellular telephone showed that Hietpas shot and killed two Mule Deer approximately 175

miles from the nearest First Nations Lands in violation of the laws of Saskatchewan. According

to a member of his hunting party, Hietpas was aware that they were not hunting on First Nation

Lands when he shot the Mule Deer. The two Mule Deer antlers and capes (skin from nose to

shoulder) were then exported out of Saskatchewan via a U.S. Customs and Border Protection


           V                                     2


        Case 1:18-cr-00200-JRS Filed 11/02/18 Page 2 of 11 Document 2
portal in North Dakota, ultimately ending up at Hietpas’ residence in Kaukana, in the State and

Eastern District of Wisconsin.

        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant’s knowledge of, or participation in, this offense.

                                            PENALTIES

       6.       The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: 1 year and

$10,000. The count also carries a mandatory special assessment of $25, and a maximum of 1

year of supervised release. The parties further recognize that a restitution order may be entered

by the court.

       7.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                                            ELEMENTS

       8.       The parties understand and agree that in order to sustain the charge of violating

the Lacey Act as set forth in the information, the government must prove each of the following

propositions beyohd a reasonable doubt:

        First, the defendant possessed or transported wildlife in foreign or interstate commerce;

        Second~ the defendant did so by knowingly engaging in conduct involving their

possession or transportation; and                                                               V




        Third, the defendant in the exercise of due care should have known the wildlifeVwas

transported or possessed in violation of the law.

                                  SENTENCING PROVISIONS                                  V




       9.       The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days         V



                                                    3


        Case 1:18-cr-00200-JRS Filed 11/02/18 Page 3 of 11 Document 2
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      10.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      11.      The parties acknowledge and agree that they have discussed all of the sentencing

guidelines provisions which they believe to be applicable to the offense set forth in paragraph 4.

The defendant acknowledges and agrees that his attorney in turn has discussed the applicable

sentencing guidelines provisions with him to the defendant’s~ satisfaction.

      12.      The parties acknowledge and undçrstand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant’s criminal history. The

parties further acknowledge and unçlerstand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant’s criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court’s determination of the

defendant’s criminal history.

                                Sentencing Guidelines Calculations

      13.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.


                                                  4


        Case 1:18-cr-00200-JRS Filed 11/02/18 Page 4 of 11 Document 2
                                              Relevant Conduct

          14.      The parties acknowledge, understand, and agree that pursuant to Sentencing

    Guidelines Manual   §   1 B 1.3, the sentencing judge may consider relevant conduct in calculating

    the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

    which the defendant is pleading guilty.

                                            Base Offense Level

          15.      The parties agree to recommend to the sentencing court that the applicable base

    offense level for the offense charged is 6 under Sentencing Guidelines Manual     § § 2Q2.1.
                                       Acceptance of Responsibility

          16.      The government agrees to recommend a two-level decrease for acceptance of

    responsibility as authorized by Sentencing Guidelines Manual     § 3E1 .1(a), but only if the
    defendant exhibits conduct consistent with the acceptance of responsibility.
•                                      Sentencing Recommendations

          17.      Both parties reserve the right to provide the district court and the probation office

    with any and all information which might be pertinent to the sentencing process, including but

    not limited to any and all conduct related to the offense as well as any and all matters which

    might constitute aggravating or mitigating sentencing factors.

          18.      The government agrees to recommend a $5,000 fine payable to the Lacey Act

    Reward Fund. The defendant is free to argue for a lesser fine amount.

          19.      The government agrees to recommend that the court impose a term of probation

    not to exceed three years. The defendant is free to argue for a lesser term of probation. The

    government will further recommend that during the term of probation the defendant be

    prohibited from hunting or trapping, or being in the field with anyone hunting or trapping, both


                                                      5


            Case 1:18-cr-00200-JRS Filed 11/02/18 Page 5 of 11 Document 2
in the United States and abroad. Further, as a condition of probation, the defendant agrees to

refrain from travelling to Saskatchewan for any reason.

                             Court’s Determinations at Sentencing

      20.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      21.      Theparties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      22.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government’s collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.


                                                  6


       Case 1:18-cr-00200-JRS Filed 11/02/18 Page 6 of 11 Document 2
      23.       The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney’s Office, upon request of the FLU during any period of probation or

supervised release imposed by the court, a complete and sworn financial statement on a form

provided by FLU and any documentation required by the fonn. The defendant further agrees,

upon request of FLU whether made before or after sentencing, to promptly: cooperate in the

identification of assets in which the defendant has an interest, cooperate in the liquidation of any

such assets, and participate in an asset deposition.

                                        Special Assessment

      24.      The defendant agrees to pay the special assessment in the amount of $25 prior to

or at the time of sentencing.

                                             Restitution

      25.      The defendant agrees to pay restitution in the amount of $5,600 CAD (Canadian

dollars) prior to the time of sentencing to the Province of Saskatchewan’s “SaskTip” program.

Upon payment of the restitution, the Saskatchewan Ministry of Environment agrees that there

will be no criminal charges or claims brought against the defendant by the province related to

this matter.

                                             Forfeiture

      26.      The defendant agrees to forfeit to the U.S. Fish and Wildlife Service (USFWL)

prior to the time of sentencing the two Mule Deer mounts referenced in the Information and

currently in the custody of USFWL, as well as the rifle and scope used in the taking of the

animals.




                                                  7


        Case 1:18-cr-00200-JRS Filed 11/02/18 Page 7 of 11 Document 2
                            DEFENDANT’S WAIVER OF RIGHTS

     27.         In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charge against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without ajury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without ajury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The court would instruct the jury that the
                    defendant is presumed innocent until such time, if ever, as the government
                    establishes guilt by competent evidence to the satisfaction of the jury beyond a
                    reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would fmd the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of defendant’s guilt beyond a reasonable doubt.

            d.      At such trial, whether by a judge or a jury, the government would be required
                    to present witnesses and other evidence against the defendant. The defendant
                    would be able to confront witnesses upon whose testimony the government is
                    relying to obtain a conviction and he would have the right to cross-examine
                    those witnesses. In turn the defendant could, but is not obligated to, present
                    witnesses and other evidence on his own behalf. The defendant would be
                    entitled to compulsory process to call witnesses.

            e.      At such trial, defendant would have a privilege against self-incrimination so
                    that he could decline to testify and no inference of guilt could be drawn from
                    his refusal to testify. If defendant desired to do so, he could testify on his own
                    behalf.

      28.        The defendant acknowledges. and understands that by pleading guilty he is

waiving all the rights set forth aboye. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

                                                   8


       Case 1:18-cr-00200-JRS Filed 11/02/18 Page 8 of 11 Document 2
The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant’s answers may later be used against the defendant in a prosecution for perjury or false

statement.

      29.      The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                                      GENERAL MATTERS

      30:      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      31.      The parties acknowledge,. understand, and agree that the United States Attorney’s

office is free to notify any local, state, or federal agency of the defendant’s conviction.

      32.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

                        VOLUNTARINESS OF DEE[~NDANT’S PLEA


                                                  9


        Case 1:18-cr-00200-JRS Filed 11/02/18 Page 9 of 11 Document 2
      33.      The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                                10


          Case 1:18-cr-00200-JRS Filed 11/02/18 Page 10 of 11 Document 2
                                          ACKNOWLEDG~NTs

    I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
    on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
    whether or not prescribed by a physician, which would impair my ability to understand the terms
    and conditions of this agreement. My attorney has reviewed every part of this agreement with me
    and has advised me of the implications of the sentencing guidelines. I have disàussed all aspects
    of this case with my attorney and I am satisfied that my attorney has provided effective
    assistance of counsel.


    Date:   /o/~~                                       ______________



•           / /                                          CHPJST9P~ER J. I-TIETPAS
                                                         Def~t~nt


    I am the defendant’s attorney. .1 carefully have reviewed every part of this agreement with the
    defendant. To my knowledge, my client’s decision to enter into this agreement is an informed
    and voluntary one.
                I       i
                        I   ~,                                         /
    Date:t(~.       ~                                                 y    ~
                                                        BENOIT M. LETENDRE
                                                        Attorney for Defendant


For the United States of America:


Date:________                              •        •


                                               ‘~       MATTHEW D. KRUEGER
                                      -                 United States Attorney



Date:        ii)iI-i9                                     ‘~_Q~t.
                                                        DANIEL R. HUMBLE
                                                                                   ~
                                                        Assistant United States Attorney




                                                          ii



            Case 1:18-cr-00200-JRS Filed 11/02/18 Page 11 of 11 Document 2
